 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         DSG LOGISTICS, LLC,
                                                             CASE NO. 2:19-cv-00720-JLR-JRC
11                                Plaintiff,
                                                             ORDER TO SHOW CAUSE
12                 v.                                        REGARDING ATTORNEY FEES
                                                             AND COSTS
13         ROCHA, INC,

14                                Defendant.

15

16          The District Court has referred this matter to U.S. Magistrate Judge J. Richard Creatura

17   pursuant to 28 U.S.C. §§ 636(b)(1)(A) and 636(b)(1)(B) and Local Rules MJR 1, MJR 3, and

18   MJR 4. See Dkt. 11. The matter is before the Court on plaintiff’s motion for a default judgment

19   against defendant. See Dkt. 7.

20          Plaintiff requests, among other things, “reasonable” attorney fees and costs pursuant to a

21   provision of the parties’ contract allowing for “all costs, expenses and reasonable attorneys’ fees

22   incurred or payable. . . .” See Dkt. 8, at 16. However, plaintiff does not provide an itemization

23   to support his request for $5,823.50 of attorney fees, so that the undersigned is unable to make a

24

     ORDER TO SHOW CAUSE REGARDING
     ATTORNEY FEES AND COSTS - 1
 1   recommendation regarding whether that amount is “reasonable.” See Dkt. 7-1, at 2; Dkt. 8, at 2.

 2   Moreover, plaintiff’s counsel states that costs have been incurred for “$809.00 in costs

 3   comprising[]the court filing fee and process serving fees” but does not provide any cost records.

 4   See Dkt. 8, at 2.

 5           Therefore, on or before October 7, 2019, plaintiff shall respond to this show cause order

 6   by providing a resume, billing and cost records, and other documents to support his request for

 7   costs and reasonable attorney fees.

 8           Dated this 9th day of September, 2019.

 9

10

11                                                        A
                                                          J. Richard Creatura
12
                                                          United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE REGARDING
     ATTORNEY FEES AND COSTS - 2
